Case: 18-2338    Document: 80     Page: 1   Filed: 11/20/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

         NETWORK-1 TECHNOLOGIES, INC.,
               Plaintiff-Appellant

                             v.

    HEWLETT-PACKARD COMPANY, HEWLETT
      PACKARD ENTERPRISE COMPANY,
          Defendants-Cross-Appellants
            ______________________

       2018-2338, 2018-2339, 2018-2395, 2018-2396
                ______________________

     Appeals from the United States District Court for the
 Eastern District of Texas in Nos. 6:11-cv-00492-RWS, 6:13-
 cv-00072-RWS, Judge Robert Schroeder, III.
                   ______________________

       ON PETITION FOR PANEL REHEARING
               ______________________

 Before PROST, Chief Judge, NEWMAN and BRYSON, Circuit
                        Judges.
 PER CURIAM.
                        ORDER
     Appellant Network-1 Technologies, Inc. filed a petition
 for panel rehearing. A response to the petition was invited
 by the court and filed by Cross-Appellants Hewlett-
Case: 18-2338    Document: 80      Page: 2    Filed: 11/20/2020




 2        NETWORK-1 TECHNOLOGIES, INC. v. HEWLETT-PACKARD
                                                 COMPANY


 Packard Company and Hewlett Packard Enterprise Com-
 pany. Cross-Appellants also separately filed a petition for
 panel rehearing.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     (1) Appellant’s petition for panel rehearing is granted
         to the extent that the previous precedential opinion
         and judgment issued September 24, 2020, are with-
         drawn and replaced with the modified precedential
         opinion and judgment accompanying this order.
     (2) Cross-Appellants’ petition for panel rehearing is de-
         nied.
     (3) The mandate of the court shall issue on December
         28, 2020.


                                FOR THE COURT

     November 20, 2020          /s/ Peter R. Marksteiner
           Date                 Peter R. Marksteiner
                                Clerk of Court